Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
         In the latest Amendment (the Amendment filed on 2/19/21) the applicant indicates that the Substitute Specification filed with the Amendment returns the specification to its original form (the specification in parent application 14/017,842 that matured into U.S. Patent 8,899,420) except for the bibliographic information in paragraph [0001] thereof. The applicant also indicates that the drawings are 
	Finally, applicant indicates that the pending claims are 1-4, 7-16, 18-19 and 21-23 given the cancellation by the applicant of the other original claims. Pending claims 1-4, 7-16, 18-19 and 21-23 are examined on their merits below.
The amendment filed 2/19/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the change to Fig 6 is not supported by the original disclosure. 
First of all, the applicant does not specifically point to anything in the original disclosure that supports the change. On the first page of the latest Remarks beginning eight lines from the bottom the applicant states “the lead line from element 54’ is shortened so as to indicate the upper end 54’ of the fixed portion 52’ of the closing mechanism 50, as described at paragraph 0058 of the specification”.  The portion of applicant’s statement in bold is taken to mean that specification [0058] describes the upper end 54’ of the fixed portion 52’ of the closing mechanism 50, which indeed specification [0058] describes. However, applicant’s statement does not give a reason why the end of the lead line from 54’ was placed in the current location.
Second, the examiner cannot find the support in the original disclosure for the change. For example, specification [0058] itself does not indicate the correct positioning of the described upper end 54’, even assuming its original positioning may be in error. The parts at which the current lead line ends are not identified anywhere in the application disclosure.  
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-16, 18-19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claimed subject matter that was not described in the specification in such a way as to show possession of the claimed invention by the applicant is (with emphasis on the text in bold):
an annular receptacle defining a central opening from a bottom to a top of the cassette” and similar (applicant does not specifically point out the support in the original specification or in the original drawings for the new claim limitation. The examiner cannot find the support either. In this regard the examiner notes that neither Figs 2A or 2B support the noted claim change. That is to say, given the description of the central opening 34 in the specification text one cannot look at Figs 2A and 2B and say that it is the invention of the applicant that the annular receptacle defines a central opening from a bottom to a top of the cassette. Note that the claim limitation is also confusing as indicated separately in the rejection below for indefiniteness. The terms annular receptacle and cassette appear in the noted claim limitation as if they are interchangeable while the claims also use the terms as if they are different. 
In addition to the lack of original support, specification [0038] expressly teaches that “the receptacle 38 of the cassette 30 defines a chamfer clearance 41 at the bottom of the central opening 34.”. This 
In addition to all of the above, the examiner notes that specification [0038] expressly teaches that cassette 30 has a lid 36 and a bottom annular receptacle 38. See specification [0038] at lines 1-2. As indicated elsewhere herein, the lid is not shown in the drawings, and thus, its configuration is unknown. However, the lid appears to be a part of the cassette based upon the above noted teaching. Furthermore, the lid would reasonably be expected to be positioned somewhere on top of the cassette. Therefore, the new limitation that is the grounds for the rejection is clearly not well described and is new 
“the annular receptacle defining a clearance by a wall extending obliquely upward from a bottom of the central opening” and similar  (first, see the comments above. Then, note that once more, applicant does not specifically point out the support in the original specification text or in the original drawings for the new claim limitation. Where is the claimed wall described in the original specification?);
“an annular gap at the upper end of the annular receptacle” and other references in the claims to the annular gap (applicant has not pointed out the support for the claim feature in the original upper annular opening of the receptacle 38. Setting aside the issue that the upper annular opening does not appear to be identified by numeral in the specification and drawings, an upper annular opening clearly has a different meaning than an annular gap at the upper end of the annular receptacle.);
“the annular gap located over the volume” and similar (applicant has not specifically pointed out the support for the claim feature in the original specification text. Nor has applicant pointed out the support in the original drawings. Nor can the examiner find the support in either the original specification text or the original drawings. In the original specification [0038] teaches that the upper annular opening is “adjacent an outer periphery” of the receptacle 38. This does not support the claim limitation in question. Looking at the drawings, 
“the annular receptacle further comprises an outer annular wall extending generally upwardly from a bottom of the cassette…” and similar (applicant has not specifically pointed out the support for the claim feature in the original specification text. Nor has applicant pointed out the support in the original drawings. Nor can the examiner find the support in either the original specification text or the original drawings.);
“the outer annular wall defining an outer periphery of the annular receptacle”(see above. Also, if one is looking only at the drawings for support for the claim feature, there appears to be some sort of lip 
“a removable lid on the upper end of the annular receptacle” and similar (the structure of the noted lid and where it is located on the upper end of the annular receptacle cannot be determined from the original specification description of it. This includes that the drawings accompanying the relevant teaching in the specification text do not show the features either. No drawing appears to show the lid, much less its location as claimed. Additionally, the examiner notes that no “upper end” of the receptacle was specifically identified in the original specification text or specifically shown in the original drawings. There are multiple parts on top of the receptacle that the now claimed “upper end” could refer to if one is only looking at Fig 2B. );
The upper edges of claim 9, the same in other claims, and limitations dependent thereon;
upper flange” that is described in specification [0038] as upper flange 39;
The features of claims 11-12 and the same in other claims. See the discussion above;
The features of claim 13 and the same in other claims. See the discussion above;
“an annular receptacle including an annular wall” (see claims 19-20. Then see the comments above. An additional point here is that although the specification text never described that receptacle 38 had any annular wall, applicant may have used the term in one or more previous applications to refer to the inner wall (also as recited in claim 21 in the last claim set). With the filing of the current application, applicant appears to want to start referring to a different feature as the annular wall without any support in the specification whatsoever. Look at the confusion this causes. In the last office action, based upon what applicant had done in the past the examiner believed that the claimed all claim terms have antecedent bases in the specification and that this is separate and apart from the requirement of 35 USC 112 first paragraph that applicant describe applicant’s invention in the specification in full, clear, concise and exact terms. The comments above should indicate that the claims are not just not compliant with the law but that they are also not compliant with the relevant rules. Furthermore, this appears to be causing  unnecessary delays in prosecution.).
To the extent any of the indicated claim terminology is non-original, the rejection is also one for New Matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-16, 18-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are indefinite because the portions thereof identified above cannot be properly understood or 
Claim 1 is further indefinite based on the limitations in lines 1-3 thereof. That is to say, the claim preamble is drawn to a cassette, and that cassette is claimed as comprising an annular receptacle defining a central opening from a bottom to a top of the cassette. This is incomplete and therefore confusing. The annular receptacle is insufficiently structurally related to the cassette in the claim to support the recitation that the annular receptacle defines a central opening from a bottom to a top of the cassette. Perhaps applicant intended the phrase “a top of the cassette” to be “a top of the annular receptacle”, since what is being defined in this part of the claim is the annular receptacle. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-16, 18-19 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The examiner acknowledges applicant’s request that rejection be held in abeyance until the claims are found to be allowable. Note the 6th page of the latest Remarks.
The subject application contains Terminal Disclaimers that were filed to obviate nonstatutory double patenting  rejections over patent applications 15/146,385 now U.S. 10,889,433 and 12/835,877, now U.S. 7,931,150. The Terminal disclaimers have been approved, and as a 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 7-16, 18-19 and 21-23 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Couper (3,536,192). The claims are only interpreted to the extent they are understood in view of the numerous examples of indefiniteness indicated. Additionally, the reference is applied substantially as before since the claim changes only add more indefiniteness as indicated above. Thus, Couper has all of the features of the claims as explained previously.  
The obviousness rejection of independent claim 1 is based on the examiners belief that what applicant could be claiming in the last paragraph thereof is that the upper annular opening is located over the volume. If so, the feature is conventional as shown in many references 
Simply changing locations as indicated would not affect the principle of operation (tensioned withdraw of the tubular bag) of Couper pointed out in applicant’s argument. Said differently, there is no reason the examiner can see, or that applicant has argued, for the tensioned withdraw not to be possible by placing the outlet of Couper anywhere along the top of the cassette including at portions over the cassette volume holding the tubing.  
Applicant's arguments filed 9/8/20 have been fully considered but they are not persuasive. 
Regarding the 112 rejections applicant is referred to the comments above. Additionally, the applicant appears to have simply made up claim limitations by subjectively looking at the application drawings. This is simply not sanctioned by Vas-Cath, Wolfensperger, Autogiro or any of the other controlling cases cited by the applicant. The examiner disagrees, for example, that applicant’s drawings are sufficiently detailed to support the claim limitations in question or that they can flesh out the words applicant has inserted into the claims. See applicant’s citations on the second page of the latest of applicant’s Remarks. Again, why employ new claim terminology that is different from the terminology that applicant chose to use when applicant described  applicant’s invention in the original specification? Do the new terms perhaps have a meaning that suits the applicant better than the meaning of the original terms? Additionally, when new terms are used in the claims, why is the specification not amended with the new by a reading of the specification? 
As a separate but related issue from written description and indefiniteness under the law, applicant’s attention is directed to MPEP 608.01(o). Therefore, and clearly, applicant should utilize the terminology and nomenclature from the specification in making claim amendments. There are good reasons for this as indicated above and in the rule itself. Thus as stated in MPEP 608.01(o) “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies.”. Furthermore “While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by any amendment to the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in light of the specification”. Still further, “Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application…find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description”. Etc, etc. 
Clearly, the claims do not comply with the rules, and clearly this has caused and is causing problems with the meaning of claim terms as indicated above. Not to mention the burden on the examination of the application that this causes. Applicant is reminded that in these cases amendments to the specification are to be made by Substitute Specification only, as previously indicated.

Regarding the prior art rejection Couper discloses every element of claim 1 assuming that the indefiniteness of claim terms in the last 
On the other hand the obviousness rejection applies if the last paragraph of claim 1 is interpreted as indicated in the rejection itself. Applicant traverses on the grounds that the proposed modification to Couper to place the annular opening through which the tubular material is dispensed from the receptacle volume over the volume itself would impermissibly change the operation of Couper. The examiner disagrees, as already explained in the last office action, but more on this in a moment. 
First, the examiner notes that in traversing the rejection the applicant does not argue the underlying finding that it is known in the art to place the openings through which the tubular material is withdrawn (in prior art cassettes) in various positions along the top of 
Thus, the applicant’s disagreement appears not to be with the knowledge in the art that the opening can be in various parts of the top of a prior art cassette. In other words applicant actually agrees that the artisan knows to put such an opening in various parts of the top of a prior art cassette. Instead, what the applicant is arguing is that in the particular cassette of Couper, moving the annular opening in Couper would destroy the tensioned withdraw feature described in the reference. The examiner disagrees. The tensioned withdraw feature is not dependent on the positioning of the Couper opening adjacent the inner wall, even though this is the positioning illustrated in the Couper drawings. Instead, and clearly, the tensioned withdraw feature is as is known in the art?. So construct the flange 22 to be directed 
The applicant also argues that the sloped inner wall of Couper does not meet the function in the claims of container orienting or cassette orienting. See the seventh page of the Remarks. According to the applicant this is because Couper does not disclose the noted function. The examiner disagrees. Couper does not have to expressly teach that his sloped wall performs the function. The examiner has found that the sloped wall in Couper can perform the function and therefore the claimed function is met by Couper. After all, applicant’s cassette orienting wall is also a sloped inner wall just as in Couper. Why 
The examiner also notes in the above regard that applicant mischaracterizes the position of the examiner on this issue. See the top of the noted Remarks page. The examiner never takes the position that any structure in Couper would meet the function. The examiner is only looking at the Couper inner sloped wall inasmuch as a sloped inner wall is the structure that claims such as claim 14 call for as performing the claimed function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 





/JACOB K ACKUN/Primary Examiner, Art Unit 3736